Citation Nr: 1403028	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension, to include secondary to herbicide exposure and secondary to service-connected type II diabetes mellitus with nephropathy.

4.  Entitlement to service connection for atrial fibrillation, to include secondary to herbicide exposure and secondary to service-connected type II diabetes mellitus with nephropathy.

5.  Entitlement to service connection for heart disease other than atrial fibrillation, to include secondary to herbicide exposure and secondary to service-connected type II diabetes mellitus with nephropathy.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966 with service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) from October and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On the one hand, the RO considered whether the hypertension is secondary to the service-connected type II diabetes mellitus but not whether the hypertension is related to herbicide exposure.  On the other hand, the RO considered whether the atrial fibrillation and the heart disease other than atrial fibrillation are related to herbicide exposure but not whether the atrial fibrillation and the heart disease other than atrial fibrillation are secondary to the service-connected type II diabetes mellitus.  Pursuant to Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the Board will consider all cardiovascular disorders on the bases of being secondary to herbicide exposure and secondary to the service-connected type II diabetes mellitus with nephropathy.  Therefore, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The issues of entitlement to an increased rating for type II diabetes mellitus with nephropathy (see June 2013 statement of the representative) and entitlement to service connection for erectile dysfunction as secondary to the service-connected type II diabetes mellitus with nephropathy (see May 2012 statement of the Veteran) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined for his PTSD in August 2010.  In a May 2012 statement, the claimant alleges that he has had social impairment in the last two years due to his PTSD.  Given the passage of time since the last VA examination and the appellant's assertion in essence that his PTSD has worsened, a new VA examination is warranted.

The Veteran was treated for a hemarthrosis of the right knee in service.  He also reported a history of a trick or locked knee at his separation examination, and the examiner noted a history of a right knee injury.  The appellant reported that he is currently treated at the VA for his right knee disorder, and the RO did not afford him a VA examination regarding his right knee.  Thus, a VA examination is necessary as well as obtaining VA treatment records.

As for hypertension, the September 2010 VA examiner merely opined that the hypertension was not likely related to the diabetes mellitus and that hypertension was not likely related to active service.  This opinion did not adequately address the matter of aggravation.  Moreover, that examiner did not address whether the hypertension was secondary to herbicide exposure.

As for atrial fibrillation, the September 2010 examiner only opined that that the atrial fibrillation was not likely related to service or the diabetes mellitus.   This opinion did not adequately address the matter of aggravation.  Moreover, that examiner did not address whether the atrial fibrillation was secondary to herbicide exposure.

As for heart disease other than atrial fibrillation, the VA registered nurse who prepared the November 2010 addendum to the September 2010 VA examination report noted that she was unable to conclude with the evidence at hand that the Veteran has coronary artery disease.  That nurse noted that the abnormal stress test does not definitely conclude that he has coronary artery disease.  The Board finds that the nurse's determination regarding the stress test is insufficient to determine whether it is as likely as not that the claimant has coronary artery disease.  Furthermore, the outstanding VA treatment records are potentially probative on whether the Veteran has a current disability.  

In light of the above, another VA examination regarding the cardiovascular disorders is required.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identity all treatment for his PTSD, right knee disorder, hypertension, atrial fibrillation, and other heart diseases.  Obtain all records from Drs. Czarsty and Kelly.  Regardless of the appellant's response, obtain all treatment records from the Newington VA Medical Center.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  A complete rationale for any opinion offered must be provided.

4.  Schedule the Veteran for VA examination to determine the nature and extent of his right knee disorder, hypertension, atrial fibrillation, and any other heart diseases found.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his right knee disorder, hypertension, atrial fibrillation, and any other heart diseases found.  Specifically, the examiner should provide an opinion as to the following inquiries:

Right knee disorder

For any right knee disorder found, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the right knee disorder is related to active service, including the in-service right knee injury resulting in a hemarthrosis.



Hypertension

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the hypertension is related to active service, including elevated blood pressure readings in service and herbicide exposure.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the Veteran's currently diagnosed hypertension is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected type II diabetes mellitus with nephropathy.  

(c)  If the examiner finds that hypertension is aggravated by the service-connected type II diabetes mellitus with nephropathy, then he/she should quantify the degree of aggravation.

Atrial fibrillation

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the atrial fibrillation is related to active service, including herbicide exposure.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the Veteran's currently diagnosed atrial fibrillation is either (a) caused by, or (b) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected type II diabetes mellitus with nephropathy.  

(c)  If the examiner finds that atrial fibrillation is aggravated by the service-connected type II diabetes mellitus with nephropathy, then he/she should quantify the degree of aggravation.

Heart disease other than atrial fibrillation

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has heart disease other than atrial fibrillation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



